Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 9

Amend claim line 15,” to dispense said fine material into said screw conveyor,, wherein the reservoir member” to – to dispense said fine material into said screw conveyor, wherein the reservoir member – 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a dewatering device.  The closest prior art does not disclose or make obvious a reservoir member disposed to receive said fine material from said vibrating screen; and a conveyance device, said conveyance device having an inlet for receiving water from a water source separate from said vibrating screen, said conveyance device in conjunction with the other structures in claim 2.
The closest prior art discloses a dewatering device. The closest prior art does not disclose or make obvious the reservoir member comprises an underflume having an aperture, wherein the recycle system comprises a passage operatively connected to the underflume, said passage directing said fine material in the underflume to the screw conveyor in conjunction with the other structures in claim 9.
The closest prior art discloses a dewatering device. The closest prior art does not disclose or make obvious the conveyance device communicates fine material from a first height lower than the vibrating screen to a second height, the second height being higher than the first height in conjunction with the other structures in claim 18. 
The closest prior art discloses a dewatering method. The closest prior art does not disclose or make obvious mixing or further mixing the fine materials and water to form a mixture; and increasing a velocity of the mixture along a direction generally oriented toward the screw conveyor in conjunction with the other structures in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653